SNEED, Circuit Judge,
specially concurring:
While I concur in the opinion of Judge Norris, I do so only because of the precedents he cites and not because of any lack of sympathy with the viewpoint of the district court. That court, as I see it, attempted to interpret the Civil Rights Attorney’s Fee Awards Act of 1976, 42 U.S.C. § 1988, so as to focus only on those cases in which the prospect of fee shifting reasonably could be said to have been marginally influential in the decision to litigate. That is, the district court treated section 1988 as if it were intended only to be an inducement to litigate. On the other hand, the opinion of Judge Norris regards it as both an inducement and a reward for success in litigation. Moreover, the opinion can be read as holding that fee shifting is proper to reward success even when the prospect of fee shifting provided little or no inducement to bring the suit.1
The language of section 1988 would have permitted it to be interpreted as the district court suggests.2 In my view, it should have been. To have done so would have been in keeping with the admonition to alter the American rule with respect to fees only to the extent required by the intent of Congress.3 The precedents, however, point as Judge Norris indicates. Only the Supreme Court can alter that course. Therefore, I concur.

. See majority opinion, supra at 1397.


. See, e.g., Aho v. Clark, 608 F.2d 365, 367 (9th Cir.1979) (no abuse of discretion where special circumstances existed and appellants were able to attract competent counsel); Buxton v. Patel, 595 F.2d 1182, 1184-85 & n. 3 (9th Cir.1979) (no abuse of discretion where, among factors considered, award of attorney’s fees was found unnecessary to secure competent counsel and cost of attorney’s fees was not a disincentive to the assertion of rights).


. Alyeska Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. 240, 260-62, 95 S.Ct. 1612, 1623-24, 44 L.Ed.2d 141 (1974).